EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Anthony McCain, Registration No. 76,257 and Brian Ho, Registration No. 60,199 on 04/08/2021.
 	
 	The claims have been amended as follows:
(Currently Amended) An electronic device, comprising:
one or more audio detection components;
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
while outputting an audible signal from the device, detecting a user input voice command from a voice command source via the one or more audio detection components;
in response to detecting the user input voice command, determining a first spatial position of the voice command source relative to the device; and 
while continuing to output the audible signal: 
adjusting the output of the audible signal based on the first spatial position of the voice command source, including w, wherein outputting the audible signal includes virtually emanating the audible signal from the second spatial position; and
outputting a response to the user input voice command such that the response will be perceived, by the listener at the first spatial position, to originate from a third spatial position that is in a direction, relative to the device, toward the first spatial position of the voice command source, wherein outputting the response includes virtually emanating the audible signal from the third spatial position.

(Original) The electronic device of claim 1, wherein the device is a first device, and wherein the audible signal is a first audible signal, the one or more programs further including instructions for:
determining that a second device is currently outputting a second audible signal; and
wherein adjusting, by the first device, the output of the first audible signal is further based on a known influence that audio output by the first device has on the second device.

(Previously Presented) The electronic device claim 1, wherein the device includes a speaker array, wherein each speaker in the speaker array receives a respective output signal, and wherein adjusting the output of the audible signal based comprises:
performing an audio processing technique using at least:
the respective output signals of each speaker in the speaker array, and 

adjusting at least one of the respective output signals corresponding to a speaker of the speaker array.

(Previously Presented) The electronic device of claim 1, wherein adjusting the output of the audible signal further comprises applying a three-dimensional audio effect to the audible signal such that the audible signal has a spatial characteristic associated with the second spatial position.

(Currently Amended) The electronic device of claim 1, wherein the one or more programs further include instructions for:
subsequent to adjusting the output of the audible signal:
detecting that the user input voice command from the voice command source has ended; and
in response to detecting that the user input voice command from the voice command source has ended, ceasing adjusting of the output of the audible signal. 

(Previously Presented) The electronic device of claim 1, wherein determining the first spatial position of the voice command source relative to the device comprises:
determining a distance of the voice command source relative to the device; and
determining an angular position of the voice command source relative to the device.

(Cancelled) 

(Previously Presented) The electronic device of claim 1, wherein outputting the response to the user input voice command comprises applying a three-dimensional audio effect to adjust the response to the user input voice command such that the response to the user input voice command has a spatial characteristic associated with the third spatial position.

(Currently Amended) The electronic device of claim 1 [[7]], wherein the 

(Original) The electronic device of claim 1, wherein the device has a plurality of microphones.

(Currently Amended) A computer-implemented method, comprising:
at a device including one or more audio detection components: 
while outputting an audible signal from the device, detecting a user input voice command from a voice command source via the one or more audio detection components;
in response to detecting the user input voice command, determining a first spatial position of the voice command source relative to the device; and 
while continuing to output the audible signal: 
adjusting the output of the audible signal based on the first spatial position of the voice command source, including , wherein outputting the audible signal includes virtually emanating the audible signal from the second spatial position; and
outputting a response to the user input voice command such that the response will be perceived, by the listener at the first spatial position, to originate from a third spatial position that is in a direction, relative to the device, toward the first spatial position of the voice command source, wherein outputting the response includes virtually emanating the response from the third spatial position.

(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device including one or more audio detection components, the one or more programs including instructions for performing: 
while outputting an audible signal from the device, detecting a user input voice command from a voice command source via the one or more audio detection components;
in response to detecting the user input voice command, determining a first spatial position of the voice command source relative to the device; and 
while continuing to output the audible signal:
adjusting the output of the audible signal based on the first spatial position of the voice command source, including , wherein outputting the audible signal includes virtually emanating the audible signal from the second spatial position; and
outputting a response to the user input voice command such that the response will be perceived, by the listener at the first spatial position, to originate from a third spatial position that is in a direction, relative to the device, toward the first spatial position of the voice command source in a direction toward the spatial position of the voice command source, wherein outputting the response includes virtually emanating the response from the third spatial position.

(Previously Presented) The method of claim 11, wherein the device is a first device, and wherein the audible signal is a first audible signal, the method further comprising:
determining that a second device is currently outputting a second audible signal; and
wherein adjusting, by the first device, the output of the first audible signal is further based on a known influence that audio output by the first device has on the second device.

(Previously Presented) The method of claim 11, wherein the device includes a speaker array, wherein each speaker in the speaker array receives a respective output signal, and wherein adjusting the output of the audible signal based comprises:
performing an audio processing technique using at least:
the respective output signals of each speaker in the speaker array, and 
the first spatial position of the voice command source;


(Previously Presented) The method of claim 11, wherein adjusting the output of the audible signal further comprises applying a three-dimensional audio effect to the audible signal such that the audible signal has a spatial characteristic associated with the second spatial position.

(Currently Amended) The method of claim 11, the method further comprising:
subsequent to adjusting the output of the audible signal:
detecting that the user input voice command from the voice command source has ended; and
in response to detecting that the user input voice command from the voice command source has ended, ceasing adjusting of the output of the audible signal.

(Previously Presented) The method of claim 11, wherein determining the first spatial position of the voice command source relative to the device comprises:
determining a distance of the voice command source relative to the device; and
determining an angular position of the voice command source relative to the device.

(Cancelled) 

(Previously Presented) The method of claim 11, wherein outputting the response to the user input voice command comprises applying a three-dimensional audio effect to adjust the response to the user input voice command such that the response to the user input voice command has a spatial characteristic associated with the third spatial position.

(Currently Amended) The method of claim [[18]] 11, wherein the response 

(Previously Presented) The method of claim 11, wherein the device has a plurality of microphones.

(Previously Presented) The computer-readable storage medium of claim 12, wherein the device is a first device, and wherein the audible signal is a first audible signal, the one or more programs further including instructions for:
determining that a second device is currently outputting a second audible signal; and
wherein adjusting, by the first device, the output of the first audible signal is further based on a known influence that audio output by the first device has on the second device.

(Previously Presented) The computer-readable storage medium of claim 12, wherein the device includes a speaker array, wherein each speaker in the speaker array receives a respective output signal, and wherein adjusting the output of the audible signal based comprises:
performing an audio processing technique using at least:

the first spatial position of the voice command source;
adjusting at least one of the respective output signals corresponding to a speaker of the speaker array.

(Previously Presented) The computer-readable storage medium of claim 12, wherein adjusting the output of the audible signal further comprises applying a three-dimensional audio effect to the audible signal such that the audible signal has a spatial characteristic associated with the second spatial position.

(Currently Amended) The computer-readable storage medium of claim 12, the one or more programs further including instructions for:
subsequent to adjusting the output of the audible signal:
detecting that the user input voice command from the voice command source has ended; and
in response to detecting that the user input voice command from the voice command source has ended, ceasing adjusting of the output of the audible signal.

(Previously Presented) The computer-readable storage medium of claim 12, wherein determining the first spatial position of the voice command source relative to the device comprises:
determining a distance of the voice command source relative to the device; and
determining an angular position of the voice command source relative to the device.

(Cancelled) 

(Previously Presented) The computer-readable storage medium of claim 12, wherein outputting the response to the user input voice command comprises applying a three-dimensional audio effect to adjust the response to the user input voice command such that the response to the user input voice command has a spatial characteristic associated with the third spatial position.

(Currently Amended) The computer-readable storage medium of claim 12 [[27]], wherein the response 

(Previously Presented) The computer-readable storage medium of claim 12, wherein the device has a plurality of microphones.

(Cancelled) 

(Cancelled) 

(Cancelled) 

	The following is an examiner's statement of reasons for allowance:

In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 11 and 12 as a whole.  
 	At best the prior arts of record, specifically, Hart (US 9,251,787) teaches a device that adjusts audio output based on a spatial position of a user e.g., see Hart col. 8, lines 34-50; col. 8, line 54 to col. 9, line 17).  Echo (YouTube video, “Amazon Echo Tips and Tricks: Playing Music Demonstration,” published Nov. 4, 2015, downloaded from https://www.youtube.com/watch?v=W_bqq2ynUlI) teaches that a voice assistant can output a response while continuing to play media e.g., see Echo 1:51-2:00.  Haulick (US 2008/0285772) teaches that when sound is emitted from a speaker, the sound will reflect and travel in multiple directions around the speaker, and thus can appear to emanate from many locations e.g., see Haulick Fig. 1, [0023].  New prior art reference Hardman (US 2015/0223005) teaches a technique for synthesizing audio to appear to come from a particular point e.g., see Hardman [0022, 0024].   
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 12 as a whole.

 	Thus, independent claims 1, 11 and 12 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer To can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143